               Case 2:21-cv-00889-WGC Document 8 Filed 09/16/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ANDREA BANKS, CSBN 275286
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4803
     Facsimile: (415) 744-0134
 7   E-Mail: Andrea.Banks@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13   KELLY JEAN O’LEARY,                            )
                                                    )   Case No.: 2:21-cv-00889-WGC
14                  Plaintiff,                      )
                                                    )   ORDER GRANTING UNOPPOSED MOTION
15          vs.                                     )   FOR EXTENSION OF TIME TO FILE
                                                    )   CERTIFIED ADMINISTRATIVE RECORD
16   KILOLO KIJAKAZI,                               )   AND ANSWER
     Acting Commissioner of Social Security, 1      )
17                                                  )   (FIRST REQUEST)
                    Defendant.                      )
18                                                  )

19

20

21

22

23

24
     1
25    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
               Case 2:21-cv-00889-WGC Document 8 Filed 09/16/21 Page 2 of 2




 1          Defendant, Kilolo Kijakazi, Acting Commissioner of Social Security (the “Commissioner”), by
 2   and through her undersigned attorneys, hereby moves for a 35-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint were due to be filed by August 27, 2021 and the new due date would be October 1, 2021.

 5   This is the Commissioner’s first request for an extension of time.

 6          Defendant makes this request in good faith and for good cause, because the attorney previously
     assigned to this case, S. Wyeth McAdam, is no longer employed with the Social Security Office of the
 7
     Regional Chief Counsel, Reg. IX and the case must be reassigned. The CAR is this case was not
 8
     available on the original due date and was only received by our office this week. An attorney must be
 9
     assigned to review the CAR for deficiencies prior to filing. Our office is working quickly to reassign this
10
     matter so that the CAR can be reviewed and filed in a timely manner. Given the volume of pending cases
11
     being handled by our attorneys at this time, the reassignment process has not yet been completed.
12
     Defendant requests an extension in which to respond to the Complaint until October 1, 2021.
13
            On September 16, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition
14
     to the requested extension. It is therefore respectfully requested that Defendant be granted an extension of
15
     time to file the CAR and answer to Plaintiff’s Complaint, through and including October 1, 2021.
16
            Dated: September 16, 2021
17                                                        CHRISTOPHER CHIOU
                                                          Acting United States Attorney
18
                                                          /s/ Andrea Banks
19                                                        ANDREA BANKS
                                                          Special Assistant United States Attorney
20

21

22
                                                          IT IS SO ORDERED:
23

24
                                                          UNITED STATES MAGISTRATE JUDGE
25                                                        WILLIAM G. COBB

26                                                                September 16, 2021
                                                          DATED: ___________________________


     Unopposed Mot. for Ext.; 2:21-cv-00889-WGC   1
